

115 HR 5325 IH: Southwest Border Regional Commission Reauthorization Act of 2018
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5325IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Ms. Brownley of California introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 40, United States Code, to reauthorize regional economic and infrastructure
			 development programs.
	
 1.Short titleThis Act may be cited as the Southwest Border Regional Commission Reauthorization Act of 2018. 2.Authorization of appropriationsSection 15751(a) of title 40, United States Code, is amended by striking 2018 and inserting 2023.
		